UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6567


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT FENN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00510-JCC-1)


Submitted:   September 26, 2014           Decided:   October 1, 2014


Before KING, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James W. Hundley, BRIGLIAHUNDLEY, P.C., Vienna, Virginia, for
Appellant. Dana J. Boente, United States Attorney, Alicia J.
Yass, Special Assistant United States Attorney, Lindsay A.
Kelly, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Fenn appeals from the district court’s order

denying his motion for a new trial in his criminal conviction

for   receipt     of       child    pornography,            in    violation      of    18   U.S.C.

§ 2252(a)(2)      (2012),          and    possession         of    child    pornography,         in

violation of 18 U.S.C. § 2252(a)(4)(B) (2012).                                   After careful

review, we affirm the denial of Fenn’s motion for a new trial.

            We review the district court’s denial of Fenn’s motion

for   a   new    trial      for     abuse    of       discretion.          United      States v.

Bartko, 728 F.3d 327, 334 (4th Cir. 2013), cert. denied, 134 S.

Ct. 1043 (2014).              Generally speaking, the district court has

broad discretion to grant or deny a motion for a new trial.

United States v. Perry, 335 F.3d 316, 320 (4th Cir. 2003).

            The      court     may       vacate       its    judgment      and     grant    a   new

trial if the interest of justice so requires.                               Fed. R. Crim. P.

33(a).     To obtain a new trial due to newly discovered evidence,

Fenn must show (1) the evidence is newly discovered, (2) the

evidence could not have been discovered at trial through the

exercise    of       due    diligence,       (3)       the       evidence     is      not   merely

cumulative      or     impeaching,         (4)    the       evidence    is       material,      and

(5) the evidence probably would result in acquittal at a new

trial.     United States v. Chavis, 880 F.2d 788, 793 (4th Cir.

1989).



                                                  2
           We    have    reviewed    the   record     and    conclude    that   the

newly   discovered      evidence    likely    would    not    have   resulted    in

acquittal.      We thus conclude that the district court did not

abuse its discretion in denying Fenn’s motion for a new trial.

           Accordingly, we affirm the district court’s decision.

We   dispense   with    oral   argument      because   the    facts     and   legal

contentions     are   adequately    presented    in    the    materials       before

this court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                       3